Citation Nr: 0025712	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased disability rating for service 
connected residuals of a tendon transplant of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to June 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1993 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 1999, the Board found that the veteran's claims 
were well grounded and remanded the case to the RO for 
further development.  Said development having been completed, 
the case is returned to the Board for appellate 
consideration.

Upon review of the claims folder, the Board notes that, while 
the issue of entitlement to service connection for a low back 
disability on a direct basis has been adjudicated and is the 
subject of the present appeal, entitlement to service 
connection as secondary to a service connected right knee 
disability has not been adjudicated.

The issue of entitlement to an increased disability rating 
for residuals of a tendon transplant of the right knee will 
be addressed in the REMAND, below.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for a low back disability has been 
developed.

2.  The evidence does not show that his current low back 
disability is etiologically related to any inservice injury 
or disease. 



CONCLUSION OF LAW

The veteran's current low back disability is not shown to 
have been incurred in or been aggravated by his active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As stated previously, the Board has determined that the 
veteran's claim for service connection for a low back 
disability on a direct basis is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); that is, he has presented a 
claim that is plausible.  Pursuant to an August 1999 Board 
remand, the RO sought to obtain medical records referenced by 
the veteran that he alleged were not associated with his 
claim folder.   A response from the James A. Haley Veterans 
Hospital indicates that all available records were forwarded 
to the Bay Pines VA Medical Center (VAMC).  The Board notes 
these records had been previously associated with the claims 
folder.  Similarly, a response from the Naval Hospital of 
Jacksonville, Florida, was negative for any records for the 
veteran.  Accordingly, the Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.  As the veteran has submitted 
a well grounded claim, the Board will undertake a de novo 
review of the evidence presented.

The veteran contends that his current back disability is 
related to an inservice back injury.  Specifically, he 
maintains that he experienced a fall during active service 
wherein he landed on his back.  Despite his contentions, the 
preponderance of the evidence indicates that his current back 
disability was not incurred in or aggravated by his military 
service. 

Generally, service connection may be granted with evidence of 
an inservice injury or disease resulting in disability or 
when a preexisting disability is shown to have been 
aggravated by active duty.  38 U.S.C.A. § 3.303 (1999).  To 
reiterate, the veteran contends that he sustained an injury 
to his back after falling down a flight of stairs in 
approximately December 1979.  However, service medical 
records are silent for any complaint, treatment, or 
diagnosis, of a back disability.  

While a back disability is not shown in service, service 
connection may be established for a current disability where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  

A March 1993, statement from Dr. Audrey Lewerenz-Walsh, the 
veteran's private physician, indicates that the veteran 
reported an inservice history of strained muscles in his low 
back.  Based on the veteran's recitation of history, Dr. 
Lewerenz-Walsh opined that his back disability was directly 
related to his inservice special forces training.  However, 
as stated above, service medical records are silent for any 
inservice back injury or disability.  The Board notes that it 
is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history. Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  The evidence does not show that Dr. 
Lewerenz-Walsh reviewed the veteran's service medical records 
or any other related documents which would have enabled him 
to form an opinion on an independent basis.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  Moreover, the veteran's assertions that he 
injured his back are not supported by the service medical 
records or personnel records.  Accordingly, the Board must 
find Dr. Lewerenz-Walsh's statement to be unpersuasive as to 
the relation of the veteran's current back disability to 
service.

A July 1993 VA medical record indicates that the veteran 
complained of a 10 year history of low back pain that had 
progressed in the last 10 months to one year.  He indicated 
that his pain radiated down his leg constantly and that he 
experienced numbness and tingling in the right side with no 
muscle weakness.  He wore a lumbosacral brace.  A September 
1993 VA examination report indicates that the veteran 
complained of back pain for approximately 10 years.  A 
magnetic resonance imaging scan taken a month before the 
examination showed a herniated disc in the fifth lumbar 
vertebral area.  In November 1993, he underwent a laminotomy 
and disc removal.  Hospital records indicate a diagnosis of 
herniated nucleus pulposus at L5/S1.  He was hospitalized 
from November 1993 until February 1994 at which time he was 
given an irregular discharge due to THC abuse.  He 
subsequently underwent a L3, L4 diskectomy in February 1997 
at a VA medical center.  The discharge summary indicates that 
the veteran reported a history of chronic back pain since 
1980 with progressive worsening.  

With respect to the history recorded in the VA medical 
records from July 1993 to February 1997, the Board notes that 
evidence simply recorded by a medical examiner, unenhanced by 
any additional medical comment by the examiner does not 
constitute competent medical evidence.  Leshore v. Brown, 8 
Vet. App. 406, 409 (1995).  The evidence does not show that 
these examiners reviewed the veteran's service medical 
records or any other related documents which would have 
enabled formation of an opinion on an independent basis.  
Elkins.  Accordingly, the Board must find these statements 
memorializing the veteran's recitation of history to be 
unpersuasive as to the relation of the veteran's current back 
disability to service.  Moreover, those records only repeat 
his assertions that pain dated to 1980; they do not state 
that a herniated nucleus pulposus began in or was due to 
service.  
 
A September 1999, VA examination report indicates that the 
veteran reported low back pain after a fall down a flight of 
stairs in 1979.  He related that he developed more pain in 
1980 and that he was discharged for a back condition. The 
examiner opined that the veteran did have a back disability 
that can be traced back to his service career and is probably 
due to injury or activities that he did in the service.  The 
examiner based this opinion on the recitation of history 
given by the veteran.  The Board notes that while the 
examiner recorded that the veteran was discharged for a back 
disability, service medical records indicate that he was 
discharged due to his right knee disability.  As indicated 
previously, the Board is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey.  The recited history relied on by 
the examiner is not consistent with the evidence of record in 
that the service medical records do not indicate a medical 
discharge due to back disability or any treatment for a back 
disorder.  On the contrary, as stated previously, service 
medical records are silent for any complaint, treatment, or 
diagnosis of a back disability.  Accordingly, the Board must 
find this opinion unpersuasive as to the relation of the 
veteran's current back disability to service.

To reiterate, the veteran contends that the symptomatology of 
his current back disability is related to an inservice back 
injury.  While the veteran contends that he has had a 
continuity of symptomatology since separation from active 
duty, the Board notes that he has not submitted any objective 
medical evidence covering the thirteen years between his 
separation from service and his seeking treatment for back 
pain in 1993.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no evidence indicating that he has the 
medical knowledge or training requisite for the rendering of 
clinical opinions.  Accordingly, the Board must find that his 
contentions with regard to the etiology of any current back 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The claims folder also contains records received from the 
Social Security Administration (SSA) in January 2000.  These 
records show that the veteran applied for social security 
benefits due to back and mental disorders.  The medical 
evidence contained therein indicates that the veteran has a 
back disability; however, the medical evidence does not 
indicate that such back disability resulted from an inservice 
disease or injury.

The Board, having thoroughly reviewed the claims file, finds 
as a matter of fact that the preponderance of the evidence 
demonstrates that the veteran's current low back disability 
did not begin in service, is not related to an inservice 
disease or injury, nor was a pre-service back condition 
aggravated by service.  The claims folder contains no medical 
evidence for the period covering 1980 to 1993 of any 
complaints, diagnosis, or treatment of any back disability.  
While medical doctors have related his back disability to 
service, these opinions have relied on the veteran's 
recitation of history rather than a review of all of the 
clinical medical evidence including his service medical 
records.  

As the preponderance of the evidence is against service 
connection for a low back disability, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's low back disability.
 
Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for a low back disability are not met.  Therefore, the 
veteran's claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107; 
38 C.F.R. § 3.303, 3.304, 3.306.  The Board must also point 
out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.


ORDER

Service connection for a low back disability is denied.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim for an increased disability rating for a 
right knee disability is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, 
he has presented a claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

The VA General Counsel concluded that a claimant who had 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97, July 1, 
1997.  See also, VAOPGCPREC 09-98, August 14, 1998.  With 
these mandates in mind, in August 1999 the Board remanded the 
issue of an increased rating for a right knee disability to 
the RO for additional development to include a VA 
examination.  The Board noted that while arthritis of the 
right knee was diagnosed in October 1996, it was unclear from 
the evidence whether arthritis was confirmed by x-ray 
evidence.  The remand requested that the examiner indicate 
whether the veteran had arthritis of the right knee confirmed 
by x-rays, and, if so, whether it was as least as likely as 
not that the arthritis is a residual of the service-connected 
disability.  

In September 1999, the veteran was afforded a VA examination.  
While the examiner reviewed x-ray reports of record, the 
examination report does not comment on the relationship, if 
any, between the veteran's service connected right knee 
disability and any right knee arthritis.  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, further remand is 
necessary. 

Based on the discussion above, the case is REMANDED to the RO 
for the following development: 

1.  The RO should obtain the names and 
addresses of all health care providers 
that have treated the veteran for his 
right disabilities since September 1999.  
After securing the necessary release[s], 
the RO should obtain these records.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination with an 
appropriate VA physician to determine the 
current severity of his service-connected 
right knee.  The claims folder, along 
with all additional evidence obtained 
pursuant to the requests above, must be 
available to the examiner for review in 
conjunction with the examination.  Prior 
to the scheduling of the examination, the 
RO should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655. All communications with the 
veteran must be documented.
Any indicated tests or studies should be 
accomplished.  The examination and 
accompanying examination report should 
include the following:  

a.  Complete active and passive 
range of motion studies (with normal 
ranges reported) for the right knee.  
Any further restriction due to pain 
should also be reported, if 
possible, in terms of additional 
loss of motion.  

b.  An indication as to whether 
arthritis of the right knee is 
objectively shown, either through 
clinical observation or radiographic 
findings.  If arthritis is shown, 
the examiner should indicate whether 
it is at least as likely as not that 
the arthritis is caused by his 
service connected residuals of a 
right tendon transplant of the right 
knee. 

c.  A determination as to whether 
the veteran has lateral instability 
or subluxation of the right knee, 
and, if so, the examiner should 
determine whether it would be 
characterized as slight, moderate, 
or severe.  

c.  A determination as to whether 
the veteran's right knee exhibits 
weakened movement, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc.  The examiner should 
equate these problems to additional 
loss in range of motion (beyond that 
which is demonstrated clinically).  
If these determinations cannot be 
made, or cannot be expressed in 
terms of the degree of additional 
loss of range of motion, the 
examiner should so indicate. 

d.  Specify the extent, if any, to 
which pain, evidenced by the 
physical behavior of the veteran 
results in functional loss and 
whether there is adequate pathology 
to support the level of each of the 
veteran's subjective complaints.  

e.  Include an opinion regarding the 
degree of reduction in the veteran's 
ability to work, based solely on 
impairment due to the service-
connected right knee disorders.  

f.  A determination as to whether 
the veteran's right knee disability, 
or treatment thereof, has resulted 
in superficial scarring that is 
tender or painful on objective 
examination or that is poorly 
nourished with repeated ulceration. 

3. Following completion of the foregoing, 
the RO should review the evidence, 
specifically considering General Counsel 
opinions VAOPGCPREC 23-97 and 9-98 
regarding multiple ratings.  Then, the RO 
should readjudicate the issue on appeal.  
If the veteran's claim remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them the opportunity to respond.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran need take no action until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

